Title: General Orders, 3 September 1778
From: Washington, George
To: 


          
            Head-Quarters W. Plains Thursday Septr 3rd 1778.
            Parole Languedoc—C. Signs Leech. Ludlow.
            
          
          The troop to beat at 7 ôClock and the Guards to be on the Grand Parade at 8 in the
            morning ’till further orders—All the Drums and Fifes of the Right Wing, Second Line and
            Left Wing to attend the Parade in Rotation; Those of the Right Wing tomorrow.
          The Inspector of Music will daily attend the Parade.
        